Citation Nr: 0719856	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  05-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile and adaptive equipment 
or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from January 1941 to July 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that, in December 2002, the veteran submitted 
a VA Form 21-4502 (Application For Automobile or Other 
Conveyance And Adaptive Equipment).  In an April 2003 
decision, the RO denied the application and informed the 
veteran of his appeal rights.  The claims file reflects no 
indication that the veteran did not receive the letter, or 
any record that the U.S. Postal Service returned the letter 
to VA as undeliverable.  In December 2003, the RO received a 
letter from the veteran's VA primary care provider that 
listed the conditions for which the veteran was treated.  It 
was transmitted under cover of an undated and unsigned 
memorandum to the effect that it was in reference to the 
veteran's application for assistance.  Neither the cover 
letter nor the provider's letter directly referenced the 
April 2003 decision, but the provider's letter did include 
the veteran's social security number.  Also attached was a 
form that reflected the veteran is permanently and totally 
disabled.

The June 2004 rating decision reflects that, although the 
December 2002 decision was not yet final, see 38 C.F.R. 
§ 20.302 (2006), the RO deemed the December 2003 letter as an 
application to reopen the December 2002 claim, rather than a 
notice of disagreement (NOD) with that decision.  A liberal 
standard is applied in determining whether a communication 
constitutes a NOD.  The communication in question must at 
least refer to the rating decision in question and be in 
terms that can be reasonably construed as expressing 
disagreement or dissatisfaction with the determination and a 
desire for appellate review.  38 C.F.R. § 20.201; Stokes v. 
Derwinski, 1 Vet. App. 201, 203 (1991); see also Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).  Neither the veteran's 
provider's letter nor the undated cover letter meets those 
criteria.  Thus, the December 2002 decision is not in an 
appellate status, and it is the June 2004 rating decision 
that is before the Board.

For good cause shown - the veteran's age, the Board advanced 
his case on the docket.  See 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran is service connected for post-traumatic 
stress disorder (PTSD), rated 70 percent disabling, bilateral 
pes planus (flat feet), rated 30 percent disabling, 
hemorrhoids, and forehead scar, both of which are rated as 0 
percent disabling (noncompensable), for a total combined 
rating of 80 percent.  A total disability rating based on 
individual unemployability was granted in August 2000, 
effective November 1992.

3.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; permanent impairment of vision of both 
eyes; or ankylosis of the hips or the knees. 


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only, are not met.  38 
U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. § 3.808 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006);  and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the Federal Circuit Court of appeals held that 
any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
claimant.  Id., slip opn at 13.

In this case, an August 2004 RO letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for a certificate of eligibility, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, and VA outpatient treatment 
records from the facilities identified by the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.

The Board notes that the August 2004 VCAA letter was issued 
after the unfavorable June 2004 rating decision, and it did 
not inform the veteran how disability evaluations and 
effective dates are assigned and the type evidence which 
impacts those downstream determinations.  Thus, the August 
2004 letter was neither time- nor content-compliant.  
Nonetheless, the Board finds that the veteran was not 
prejudiced by the noted errors.  As to the timing-of-notice 
error, the Board notes that the veteran originally applied 
for the benefit on VA Form 21-4502 in December 2002.  That 
form contains all of the conditions which must be met in 
order to qualify for an automobile or adaptive equipment.  
Second, because of the benefit applied for, there is no issue 
as to an evaluation of a disability, and even the issue of an 
effective date, if the benefit is allowed, is of only minimal 
application.  And lastly, neither the veteran nor his 
representative have cited the timing or content error to 
trigger the presumption of error.  Further, there is no 
record of the veteran having responded to the August 2004 
letter.

Thus, the evidence of record reflects that the errors noted 
above did not preclude the veteran from meaningfully 
participating in the adjudication of his claim.  Further, the 
extent of the veteran's disabilities is clearly apparent from 
the claims file, so no additional development is needed to 
determine if he meets the disability requirements.  
Essentially, the law will determine the veteran's claim, and 
where the law, and not the evidence, is dispositive, the VCAA 
is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002); see also Valiao v. Principi, 17 Vet. App. 229, 
232 (2003); Smith v. Gober, 14 Vet. App. 227 (2000); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In sum, any error in the sequence of events or content of the 
notice is not shown to have had any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question related to the 
effective date to be assigned is rendered moot.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, as noted above, the claims file reflects that 
the veteran is service connected for PTSD, rated 70 percent 
disabling, bilateral pes planus (flat feet), rated 30 percent 
disabling, hemorrhoids, and forehead scar, both of which are 
rated as 0 percent disabling (noncompensable), for a total 
combined rating of 80 percent.  An August 2000 rating 
decision granted a total disability rating based on 
individual unemployability, effective November 1992.

Governing Law and Regulation

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 
3902(a)(b).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 C.F.R. § 3.808(b)(1).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips, and 
adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.

The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.

Analysis

In this case, the preponderance of the objective medical 
evidence currently of record does not support the veteran's 
application for the benefit sought.  A December 2003 letter 
from the veteran's VA primary care provider reflects that the 
veteran was followed by the Primary Care Clinic for severe 
peripheral neuropathy, diabetes mellitus, and recurrent 
diabetic foot ulcers, which resulted in the amputation of 
four toes of his right foot.  The care provider observed that 
the veteran had encountered difficulty in ambulating as a 
result of the noted conditions.

As is readily evident, the veteran's VA physician made no 
mention of blindness or the anatomical loss or the loss of 
use of any extremity.  Further, the veteran is not service-
connected for diabetes mellitus.

The veteran asserted in his NOD that he experienced a great 
deal of trouble with his feet and legs, which rendered him 
unable to visit his representative's office.  In support of 
his NOD, the veteran submitted copies of documents from his 
claims file, but they lend no support to his claim.  They 
address his original grants of service connection for his 
nervous condition, now diagnosed and rated as PTSD, and his 
hemorrhoids.  Also submitted was a record of an emergency 
room visit which reflects a diagnosis of dementia.  Indeed, 
the veteran does not really dispute his state of eligibility 
for VA purchase of an automobile or adaptive equipment.  He 
asked his representative to submit the noted items with the 
comment, "let's see what will happen."

Although the veteran's use of his lower extremities is 
clearly impaired secondary to a nonservice-connected 
disability, the evidence does not demonstrate that his 
service-connected disabilities are productive of either the 
loss of use of the feet or the hands; vision impairment; or 
hip or knee ankylosis.  In the absence of such impairment, 
the Board finds that the veteran does not meet the criteria 
for a certificate of eligibility for financial assistance in 
the purchase of an automobile and adaptive equipment or for 
adaptive equipment only.  38 U.S.C.A. §§ 3901, 3902; 38 
C.F.R. § 3.808.

Given the foregoing, there is no legal basis for the grant of 
financial assistance in the purchase of an automobile and 
adapted equipment or adapted equipment only. Accordingly, the 
claim must be denied as a matter of law.  See Sabonis, 6 Vet. 
App. at 430.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance 
and/or adaptive equipment, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


